

AGREEMENT




This Agreement (this “Agreement”) dated as of October 17, 2011, is by and among
Deborah Sue Ghourdjian Separate Property Trust ("DSGSPT"), Matthew Ghourdjian
("Ghourdjian"), Daniel F. Terry, Jr. ("Terry"), Roberti Jacobs Family Trust
("RJFT"), Acquired Sales Corp. ("AQSP"), Vincent J. Mesolella ("Mesolella"), and
Minh Le ("Le"). DSGSPT, Ghourdjian, Terry, RJFT, AQSP, Mesolella and Le are
herein referred to individually as a "Party" and collectively as the "Parties".


In consideration of the mutual agreements, representations, warranties and
covenants of the Parties set forth herein, and for other valuable consideration
the receipt of which is hereby acknowledged by the Parties, the Parties hereby
agree as follows, intending to be legally bound hereby:


1.  Le loans to Cogility


(a) Le has loaned Cogility the principal amount of $318,000 pursuant to an
Amended and Restated Promissory Note dated October 15, 2010 (the "Le Note Dated
10/15/2010"). Le has loaned Cogility the principal amount of $18,728 pursuant to
a Promissory Note dated October 25, 2010 (the "Le Note Dated 10/25/2010"). As of
October 16, 2011, the aggregate principal and accrued interest on the Le Note
Dated 10/15/2010 and the Le Note Dated 10/25/2010 are $356,113.41.


(b) Le hereby represents, warrants and covenants to AQSP that Le is an
"accredited investor" within the meaning of the U.S. securities laws, rules and
regulations, with sufficient personal knowledge and experience in order to
evaluate the risks of an investment in AQSP common stock, that Le has read and
understood the Form 8-K filed by AQSP with the U.S. Securities and Exchange
Commission on October 4, 2011, including the "Risk Factors" included therein,
and that Le shall promptly complete any additional documentation requested by
AQSP's securities attorney in order to properly document the transactions
contemplated by this Agreement.


(c) Le hereby purchases from AQSP, and AQSP hereby sells to Le, an aggregate of
111,986 shares of unregistered common stock of AQSP at a purchase price of $3.18
per share, or an aggregate of $356,113.41. Le hereby assigns to AQSP the Le Note
Dated 10/15/2010 and the Le Note Dated 10/25/2010 in full consideration of such
$356,113.41 purchase price. Le shall promptly deliver to AQSP the originals of
the Le Note Dated 10/15/2010 and the Le Note Dated 10/25/2010 for immediate
cancellation.


2.  Terry loans to Cogility


(a) Terry has loaned Cogility the aggregate principal amount of $450,000 (the
"Terry $450,000 Loans to Cogility").


(b) On the date of this Agreement, Terry shall loan Cogility an additional
$75,000 (the "Terry $75,000 Loan to Cogility") by wire transferring that amount
into Cogility's bank account, per the following instructions:


 
 
 

--------------------------------------------------------------------------------

 
 
 
To:
 
 
 
 
ABA #:
For the account of:
Account number:
Wells Fargo Bank
Meadowlark Plaza
Huntington Beach, CA 92649
(714) 625-4280
121000248
Cogility Software Corporation
8710201313



(c) Terry hereby represents, warrants and covenants to DSGSPT and AQSP that
Terry is an "accredited investor" within the meaning of the U.S. securities
laws, rules and regulations, with sufficient personal knowledge and experience
in order to evaluate the risks of an investment in AQSP common stock, that Terry
has read and understood the Form 8-K filed by AQSP with the U.S. Securities and
Exchange Commission on October 4, 2011, including the "Risk Factors" included
therein, and that Terry shall promptly complete any additional documentation
requested by AQSP's securities attorney in order to properly document the
transactions contemplated by this Agreement.


(d) DSGSPT hereby represents, warrants and covenants to AQSP that DSGSPT is an
"accredited investor" within the meaning of the U.S. securities laws, rules and
regulations, with sufficient personal knowledge and experience in order to
evaluate the risks of an investment in AQSP common stock, that DSGSPT has read
and understood the Form 8-K filed by AQSP with the U.S. Securities and Exchange
Commission on October 4, 2011, including the "Risk Factors" included therein,
and that DSGSPT shall promptly complete any additional documentation requested
by AQSP's securities attorney in order to properly document the transactions
contemplated by this Agreement.


(e) Terry hereby purchases from DSGSPT, and DSGSPT hereby sells to Terry, an
aggregate of 597,000 shares of unregistered common stock of AQSP for an
aggregate of $525,000. Terry hereby assigns to DSGSPT the Terry $450,000 Loans
to Cogility and the Terry $75,000 Loan to Cogility, in full consideration of
such $525,000 Purchase Price. Terry shall promptly deliver to DSGSPT the
originals of any notes or other documentation evidencing the Terry $450,000
Loans to Cogility or the Terry $75,000 Loan to Cogility.
 
(f) AQSP hereby agrees to purchase from DSGSPT, and DSGSPT hereby agrees to sell
to AQSP, the Terry $450,000 Loans to Cogility and the Terry $75,000 Loan to
Cogility, in consideration of $262,500 in cash plus 82,548 shares of
unregistered common stock of AQSP (a purchase price of $3.18 per share);
provided, that such purchase and sale shall close only after AQSP is financially
able to do so, in the reasonable discretion of its Chief Executive Officer, but
in no event earlier than November 18, 2011. Upon such closure, DSGSPT shall
promptly deliver to AQSP the originals of any notes or other documentation
evidencing the Terry $450,000 Loans to Cogility and the Terry $75,000 Loan to
Cogility that have been assigned by Terry to DSGSPT.


3. Purchases of shares of unregistered AQSP common stock


(a) Each of the purchasers listed below hereby represents, warrants and
covenants to AQSP that such purchaser is an "accredited investor" within the
meaning of the U.S. securities laws, rules and regulations, with sufficient
personal knowledge and experience in order to evaluate the risks of an
investment in AQSP common stock, that such purchaser has read and understood the
Form 8-K filed by AQSP with the U.S. Securities and Exchange Commission on
October 4, 2011, including the "Risk Factors" included therein, and that such
purchaser shall promptly complete any additional documentation requested by
AQSP's securities attorney in order to properly document the transactions
contemplated by this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 

 
(b) Each of the purchasers listed below hereby purchases from AQSP, and AQSP
hereby sells to such purchaser, the respective number of shares of unregistered
common stock of AQSP listed below beside such purchaser's name, at a purchase
price of $3.18 per share. Each such purchaser's aggregate purchase price for
such unregistered common stock of AQSP shall be paid for either (1) by
assigning, cancelling and delivering to AQSP the principal of certain promissory
note(s) owed to it or him, and/or (2) by wire transferring funds on the date
hereof into the bank account of AQSP, per the following instructions:


To:
 
 
ABA #:
For the account of:
Account number:
Lake Forest Bank &
Lake Forest, IL  60045
(847) 234-2882
071925334
Acquired Sales Corp.
453803

 
 
 
Name of
Purchaser
 
Price per
Share
 
Number of
Shares
 
Aggregate
Purchase Price
RJFT
$3.18
15,724
$50,000
Mesolella
 
$3.18
 
7,862
 
$25,000

 
4. Miscellaneous.
 
(a)      No failure or delay by any Party in exercising any right hereunder
shall operate as a waiver thereof or of any other right nor shall any single or
partial exercise of any such right preclude any other further exercise thereof
or of any other right.


(b)      This Agreement may not be amended or modified, nor may any of its terms
be waived, except by written instruments signed by all of the Parties. Each
waiver or consent under any provision hereof shall be effective only in the
specific instances for the purpose for which given.


(c)      This Agreement shall be binding upon and inure to the benefit of
Parties and their respective successors, assigns, heirs and legal
representatives.
 
(d)      If at any time any provision of this Agreement is or becomes illegal,
invalid or unenforceable in any respect under the law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions of
this Agreement nor the legality, validity or enforceability of such provision
under the law of any other jurisdiction shall in any way be affected or impaired
thereby.


(e)       This Agreement constitutes and contains the entire agreement of the
Parties as to the subject matter hereof and supersedes any and all prior
agreements, negotiations, correspondence, understandings and communications
among the parties, whether written or oral, respecting the subject matter
hereof.


 (f)      This Agreement shall be governed by and construed in accordance with
the laws of the State of Nevada without reference to conflicts of law rules.
 
(g)       This Agreement may be executed in any number of counterparts, each of
which shall be an original, but all of which together shall be deemed to
constitute one instrument. This Agreement may be validly executed and delivered
by hand or via facsimile or electronic transmission.


 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written, intending to be legally bound hereby.


Deborah Sue Ghourdjian Separate Property Trust


/s/ Deborah Sue Ghourdjian
By___________________________
Deborah Sue Ghourdjian, Trustee


/s/ Matthew Ghourdjian
_____________________________
Matthew Ghourdjian


/s/ Daniel F. Terry, Jr.
_____________________________
Daniel F. Terry, Jr.


Roberti Jacobs Family Trust


/s/ Joan B. Roberti
By___________________________
Joan B. Roberti, Trustee


Acquired Sales Corp.


/s/ Gerard M. Jacobs
By___________________________
Gerard M. Jacobs, Chief Executive Officer


/s/ Vincent J. Mesolella
_____________________________
Vincent J. Mesolella


/s/ Minh Le
_____________________________
Minh Le



 
 

--------------------------------------------------------------------------------

 
